DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Cole on 22 August 2022.
The application has been amended as follows: 	Please cancel claim 11.
REASONS FOR ALLOWANCE
Claims 1, 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a biometric information authentication device that provides instructions to start a drive system of a vehicle, comprising a biometric information sensor configured to read biometric information, and an authentication unit that is configured to compare biometric information read by the biometric information sensor against registered biometric information and to provide a start signal when a similarity between the read biometric information and the registered biometric information is equal to or exceeds an authentication threshold value, and configured to change the authentication threshold value used for authentication to increase the difficulty of authentication when authentication of biometric information by comparing against registered biometric information is unsuccessful a predetermined number of times wherein the authentication unit increases the authentication threshold value in a stepwise increasing manner based on a combination of the number of unsuccessful authentications and whether the degree of similarity between the read biometric information and the registered biometric information is not more than a reference threshold value that is less than the authentication threshold value, and wherein the authentication unit does not increase the authentication threshold value based on a combination of the number of unsuccessful authentications if the degree of similarity between the read biometric information and the registered biometric information is more than a reference threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627